The pith of this controversy is the validity vel non of a closed shop agreement in a contract between Tampa Shipbuilding Company and International Association of Machinists to construct ships for the United States Navy. The court below found the closed shop agreement to be "ultra vires and invalid by virtue of present war conditions."
The majority opinion reverses the trial court on the theory that, (1) None of the parties to the contract have complained or raised any question as to the validity of the closed shop agreement, and (2) The Constitution vests in Congress and the President the power to declare war and prosecute every activity essential to its successful prosecution. Pursuant to this power, the National War Labor Board was created by executive order of the President and was clothed with power by Congress to settle all labor disputes arising out of the war effort.
I dissent from both aspects of this view. It departs from the theory on which the case was tried and certainly if the court below is to be reversed, his judgment should be tried on the theory on which it was reached. In American Federation of Labor v. Swing, 312 U.S. 321, 61 Sup. Ct. 568, 85 L. Ed. 855, it was held that it would be highly improper to dispose of it on any theory. In the second place, this is not a "labor dispute" arising out of the war effort nor does it approach any of the statutory or judicial definitions of such a dispute. It is a controversy growing out of the rights of third parties affected by the closed shop agreement that the state courts are clothed with power under the Constitution to adjudicate. *Page 685 
American Federation of Labor v. Swing, supra. It is utter folly to contend that some bureau in Washington has jurisdiction of such issues. Not only that, it makes of Sections one, four and twelve of our Declaration of Rights nothing more than a tinkling cymbal.
Appellants also contend that the National Labor Relations Act sanctions the closed shop agreement. I think the National Labor Relations Act leaves this matter entirely in the hands of the States to regulate. In the course of its passage through Congress both the Senate and House committee reports on the bill contain the following: "The bill does nothing to facilitate closed shop agreements or to make them legal in any state where they may be illegal." Such reports may be considered in construing congressional acts. Wright v. Vinton Mountain Trust Bank, 300 U.S. 440, 57 Sup. Ct. 556, 81 L. Ed. 736; Helvering v. Twin Bell Oil Syndicate, 293 U.S. 312, 55 Sup. Ct. 174, 79 L. Ed. 383; United States v. Flores,289 U.S. 137, 53 Sup. Ct. 580, 77 L. Ed. 1086. Many states have passed acts that are modeled on the principle of the National Labor Relations Act. I have examined many of them and while there is no unanimity of treatment of the subject none of them treat it as if it were concluded by the congressional act and no court has so held.
Adjudicating the validity of a closed shop agreement is not devoid of difficulty. It has often been approved as valid while in other cases it has been stricken down as invalid. The scope of the agreement and the potentialities of its operation are the factors that have determined its validity or invalidity. Some courts take the rather extreme view that any contract between an employer and a labor union to employ only union labor is contrary to public policy and void. Curran v. Galen,152 N.Y. 33, 46 N.E. 297; Berry v. Donovan, 188 Mass. 353,74 N.E. 603, 5 L.R.A. (N.S.) 899. Other courts have adopted the more liberal view that when a closed shop agreement is one that embraces an entire industry of considerable or dominant proportions in the community and that said agreement has the effect of preventing skilled or unskilled working men from securing employment except on condition that they become members of the union, it is contrary to public policy *Page 686 
and void. Jacobs v. Cohen, 183 N.Y. 207, 76 N.E. 5; A. R. Barnes  Co. v. Berry, et al., 156 Fed. 72; Connors v. Connolly, 86 Conn. 641; 86 A. 600; Wilson v. Newspaper and Mail Deliverers' Union of New York and vicinity, 123 N.J. Eq. 347,197 A. 720; Polk, et al., v. Cleveland Ry. Co. 20 Ohio App. 317, 151 N.E. 808; Oakes, Organized Labor and Industrial Disputes, Section 225; Labor Disputes and Collective Bargaining by Teller, Volume 1, Section 170, citing other cases and discussing the question at length.
These decisions rest on the theory that American democracy is a moral concept hostile to any species of tyranny over the will of the individual. That the pursuit of happiness as written in the Declaration of Independence and Section One, Declaration of Rights, embodies the highest prerogative of the citizen, his right to pursue without hindrance a lawful employment in a lawful manner. The common law also recognizes as part of the boasted liberty of the citizen, the right to freely engage in such lawful business, occupation, or employment as he may choose, free from hindrance or obstruction by his fellow man, save such as may result from the exercise of equal or superior rights that affect the public generally. Brennan v. United Hatters of North America, 73 N.J. Law 729, 65 A. 165.
The right of trade unions to strike, to picket, to bargain collectively, and to boycott in a peaceful and lawful manner for the purpose of improving their social, economic, sanitary, and cultural life is settled in this county, but no such rights being involved in this case, discussion of them would be mere surplusage. Closed shop agreements should generally be tested by the same legal principle as other contracts. When limited to skilled laborers not so numerous as to dominate the labor economy in the community, they will be upheld, Harper, et al., v. Local Union No. 520, International Brotherhood of Electrical Workers, ______ Tex. Civ. App. 48 S.W.2d 1033; they have been upheld as to many other situations, but any agreement between employers and employees affecting an industry of such proportions that it seriously affects the labor economy in the community and prevents laborers from securing employment except on condition *Page 687 
of joining the union is contrary to the very fundamentals on which free institutions repose. It shackles the laborer's freedom of action and subjects his will to the will of others. It drives his labor from the open market and imposes an undue hardship on the laborer.
Is the agreement in question within this rule? Such is the question that confronts us. In his petition for quo warranto, the Attorney General representing the people of Florida, charges that the Tampa Shipbuilding Company controls the shipbuilding business of Hillsborough County and furnishes substantially all employment for boilermakers, iron shipbuilders, welders, ship carpenters, blacksmiths, dropforgers, electric workers, machinists, operating engineers, plumbers, steamfitters, sheet metal workers, technical engineers, architects, draftsmen, and pattern makers for shipbuilding.
It is also charged that the agreement in this case has been employed in a way to prevent qualified workmen in Hillsorough County from obtaining employment, that said workmen have been unlawfully prevented from securing employment in the shipbuilding business in Hillsborough County, that they are prejudiced from securing work at all unless they join the union, that the unions exercise their power to admit workmen in an arbitrary manner and when they are admitted, they are sometimes peremptorily dismissed without cause, that the business agents of the unions are given exclusive power to name employees for the Tampa Shipbuilding Company and that such power has been so arbitrarily exercised as to dominate and control the employment of laborers in the community and to discriminate against citizens and residents who are qualified to work in the shipbuilding business and who have an equal right to work there.
Such were the issues on which the case was tried by the court on stipulation of the parties. The president of the Tampa Shipbuilding Company testified that he signed the closed shop contract for the reason that "if he had tried to have gotten rid of them, we would have gotten into a war with them. If we tried to get rid of it, we would have had a walk out." The evidence further shows that an employee *Page 688 
could not be switched from one job to another in the shipyard without being a member of both or all the crafts representing the above list of workmen. In other words, a painter was not permitted to drive a nail or a carpenter to use a paint brush. If a painter dropped a scantling on his toe, he had to call a carpenter to take it off. A similar rule was enforced as to reciprocity between all crafts. Every person employed had to be approved by the business agent of the appropriate union who kept his office several miles from the plant and no man could be discharged except by consent of the union. The union did not supply laborers as needed, so the Shipbuilding Company provided a training school to train them but all trainees and teachers in the training school had to become members of the union. If the union failed to furnish workmen, the Company might employ them subject to their joining the union but if the union requested that a man be fired, the Company had no alternative but to fire him. At the time the evidence was taken, the Company was employing approximately twelve thousand men and had a turnover (discharges, reemployment, and changes from one union to another) of approximately 600 per month, most of which were discharges for non payment of union dues. There is evidence of discrimination, favoritism, jockeying, and delay in the employment of laborers, that merit and experience on the part of laborers counted for nothing, that employees were not forthcoming when and in as large numbers as were needed and that delay in construction resulted.
A reasonable deduction from the evidence is that the Company signed the closed shop agreement under a species of duress, that it had no authority to hire and fire, that every man held his job at the discretion of the union, was completely under the dominance of the union, and that the union dominated the supply of labor in the shipbuilding business in Hillsborough County. The union was directed by the business manager and the individual member was powerless to make his voice heard. There was direct testimony showing that the arbitrary manner in which the union exercised its jurisdiction over the crafts, delayed applications for memberships, and that the manner in which it handled the employment *Page 689 
situation generally delayed construction. It is also shown that haggling over questions of craft jurisdiction had a decided slow down effect on construction.
Such was the evidence on which the trial court predicated his judgment and there was not a whit of direct evidence in contradiction. Appellants rest their case on negative testimony and on the abstract proposition that the closed shop is legal, that it is not contrary to public policy, that it is not monopolistic and that the abrogation of it in this case would violate rights guaranteed by the State and Federal Constitutions. I have read every case cited and relied on but they arise out of factual situations so different from those in the case at bar that they are of little aid. None of them upholds the validity of the closed shop when it offends the liberal rule cited and supported in the forepart of this opinion. I think the evidence brings the present case clearly within that rule.
I do not imply by this that the closed shop agreement is bar per se, but when it is so cast and executed as to shackle the laborer's freedom of choice, or when it is so contrary to the spirit of fair play as to any of the parties affected that it makes them burn inside with resentment because of such unfairness, it should not be permitted to stand. It is bound to have this effect when the laborer's right to work and eat is secondary to being a member of the union and the employer is expected to furnish a plant and then keep silent until he meets pay day.
The reason urged for the closed shop is that the absence of it endangers the right of collective bargaining, that management of some rival labor organization will be standing by ready to destroy it, or the feeling that the open shop gives an unfair advantage to the non-union workman who gets a "free-ride" and bearns none of the burden of securing the advantages of union organization. There is justification for this fear but in England and Sweden where labor has risen to the most secure position that it has anywhere, the closed shop has never been a leading issue and has in fact now been written off the agenda. The experience of these countries and others shows conclusively that these evils can be overcome *Page 690 
by methods that square with fair treatment to employers and employees.
When "Long Tom" Jefferson, the architect of our democratic theory, infused it with the dictum, "I have sworn upon the altar of God eternal hostility against every form of tyranny over the mind of man," he gave the common man the best break he had had since Jesus saved him. He impressed him with a consciousness of his dignity and planted in his breast the very essence of democracy, — a passion for liberty. True, he did not realize the full meaning of liberty until Webster taught him to spell and McGuffey taught him to read, until Edison gave him light and Ford converted his dehorned hay burner into an automobile, but equipped with these accessories, personal liberty, economic freedom, and social justice became a reality. He was at least raised to the dignity of a king and his cabin on the frontier to the dignity of a castle. It made the spirit of fair play so dominant in him that he revolts against all forms of unfair dealing.
The prophets of the Old Testament first talked about the dignity and fredom of the common man; Jesus incorporated this doctrine into the New Dispensation; but the Constitution of the United States was man's first attempt to give it political expression and to galvanize it against assault by man or the government. But what is liberty if a man's job, his very economic existence, is eternally threatened by a labor union or some other human agency? Within the year, this Court held that the liberty of worship could not be made subject to a city tax or the arbitrary discretion of a police officer. State of Florida, ex rel. Singleton v. Woodruff, decided June 1, 1943. The courts of this country have repeatedly extended the civil rights and liberties guaranteed by the Constitution to a man's job. Slaughter House Cases, 83 U.S. 36, 21 L. Ed. 394; In re Marshall, 102 Fed. 323; Fortune v. Braswell, 139 Ga. 609, 77 S.E. 818, and many others.
We have learned through thousands of years of experience the truth of Lord Acton's aphorism that "power corrupts but absolute power corrupts absolutely." The makers of the Constitution were conscious of the corroding effects of power and limited that of the President and Congress by a system *Page 691 
of checks and balances that have time and again demonstrated their wisdom. The power of the Governor is similarly limited and the power of industry is likewise limited. If the power of the President, the Governor, and industry in all of its phases may be thus limited and made subservient to law, when a man's right to liberty and to labor is shielded from assault by the government and his fellow man, whence comes the power of a labor union to cut him loose from his job on Saturday night for mere failure to pay his union dues? He is not required under like penalty to pay taxes that support his government and so far as I am advised, no other institution that accepts his membership imposes any such exaction.
If this is not the rule, free enterprise, the right of every man to work for whom he pleases, to hire whom he pleases, to sell his product in the open market whether it be labor or commodity, to save and invest his earnings in any legitimate way he may elect, and take the consequences is nothing more than an empty gesture. And whether he be industrialist, banker, shoe string operator, cross roads merchant, laborer, Governor, or President, he bows to the same law. Such is the incentive that distinguishes Americanism and the American way of life from other ways of livelihood. It has given the American laboring man the highest standard of living of any laboring class on earth and it has given the common man a standing that he enjoys no where else south of the stars.
The people of this country approve the right of the laboring man to strike, to picket, and to bargain collectively, because of their sense of fair play and because these weapons place him on a footing to deal on equal terms with management. Pittman v. Nix, et al., 152 Fla. 378, 11 So. 2d 791 and cases cited. I do not understand that these rights raised him above the law or that they were to be used as a club to drive an unfair bargain or to intimidate a fellow workman. I think any closed shop agreement that is constructed or executed in disregard of the elements of fair play and can lead to nothing but strife between employers and employees is unreasonable and void.
I think the agreement in question is offensive to this precept because (1) It is shown that Tampa Shipbuilding *Page 692 
Company employs 12,000 men, that it is required by the unions to fire approximately 600 each month, not for inefficiency or other causes but for the sole reason of non-payment of union dues, and that the place of many of those fired is taken by inexperienced men. (2) That in selecting its employees, the Tampa Shipbuilding Company has no more voice than the man in the moon. (3) That when it approved the closed shop agreement, it had contracts amounting to six million dollars that were pressing and signed it to prevent a walk out. (4) The foregoing, added to constant disputes affecting craft jurisdiction, had a decided slow down effect on construction, and (5) The Tampa Shipbuilding Company was an industry of such proportions that it seriously affected the labor economy in the community, that laborers had to join the union before they could secure work with the Company, and were then arbitrarily thrown out if they failed to pay dues. Integrity and efficiency counted for nothing.
I can think of no more acute tyranny over the mind of a man than that of eternally jeopardizing his job, and certainly there is no more effective way of whittling away the liberties granted him by the Constitution. The rules governing the conduct of democracy are just as certain as those governing baseball, and if not observed, democracy will as certainly break into anarchy or some form of autocracy as a game of baseball will break up in a row when the rules are ignored. I am for the higest standard of living for all groups consistent with honest labor and the exercise of individual initiative, but if it is to be purchased at the sacrifice of the freedom that has made us great, the price is too high. If a man can be required, without his consent, to pay tribute to the union with the product of his week's labor before he breaks bread with his family, then we sanction the very thing we are fighting the Nazis for enforcing.
It is idle to contend that the validity of such a contract cannot be raised in behalf of men and women in a democracy who are being called upon to buy billions in war bonds, to dispatch their sons to the four corners of the globe to settle the question of who shall cut the pattern of human relations for the future. Shall it be cut by a ring of despots who deny *Page 693 
the sovereignty of man or God, whose unbridled will is law, who recognize no liberty but brute force, who have an utter contempt for human rights, who are obsessed with the idea that the common man should be their menials, and are all hell-bent on conquest and pillage? We contend that it shall be cut by men who subscribe to the sovereignty of God and the worth of the individual, who have a passion for freedom and justice, who believe that justice is the symbol of law based on reason and fair play and that it is the heritage of all men who will not abuse it. Any other interpretation makes the law a scape goat for those who flount it instead of a shield for those who invoke it for protection.
For these reasons, I dissent and think the circuit court should be affirmed.
BROWN, J., concurs.